          Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                 Entered 04/26/19 21:52:12                      Page 1 of 75


 Fill in this information to identify the case
 Debtor name          Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-31006-sgj                                                                                    Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    MB Financial Business Operating account                       Checking account                    5   3   9     8                        $0.01

3.2.    MB Financial Operating account
        Negative balance of $148.89 on petition date                  Checking account                    4   5   8     8                        $0.00

3.3.    Legacy Texas DIP account                                      Checking account                    6   1   7     6                        $0.00

3.4.    Bank of America Operating account
        Had a negative balance of $15.00 on petition
        date                                                          Checking account                    9   4   4     6                        $0.00
3.5.    UMB Operating account                                         Checking account                    0   0   7     7                   $26,157.20
3.6.    UMB ZBA account                                               Checking account                    9   8   9     1                        $0.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
                                                                                                                                            $26,157.21
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
          Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                 Entered 04/26/19 21:52:12                         Page 2 of 75


Debtor         Atlas Stone Distribution, Inc.                                               Case number (if known)      19-31006-sgj
               Name


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Truck Security Deposit (NEED TRUCK DESCRIPTION)                                                                                      $7,500.00
7.2.    BBK Westport
        Security Deposit for St. Louis Property                                                                                             $13,377.90
7.3.    Gullo Properties
        Security Deposit for Old Chicago Property                                                                                           $48,686.73
7.4.    PACCAR
        Security Deposit on Leased 2019 Peterbilt 348 Truck located in Chicago                                                               $7,500.00
7.5.    Zucchi (Brazilian Supplier)
        Security deposit to buy inventory                                                                                                    $9,000.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

8.1.    Atradeus
        Credit Insurance
        $20,898 annual premium                                                                                                                 $402.65
9.     Total of Part 2.
                                                                                                                                            $86,467.28
       Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                  Current value of
                                    ** A/R Schedule to be provided. Awaiting results                                              debtor's interest
11. Accounts receivable                of UMB Bank's field audit.

11a. 90 days old or less:                $0.00               –                 $0.00                  = .......................                   $0.00
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                   $0.00               –                 $0.00                  = .......................                   $0.00
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                  $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                            Entered 04/26/19 21:52:12                  Page 3 of 75


Debtor       Atlas Stone Distribution, Inc.                                          Case number (if known)     19-31006-sgj
             Name

                                                                                       Valuation method              Current value of
                                                                                       used for current value        debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                     $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.

     General description                         Date of the     Net book value of     Valuation method              Current value of
                                                 last physical   debtor's interest     used for current value        debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

     Slabs for resale
     Values to be provided - awaiting
     results of UMB Bank's field audit                                                 Weighted Average                         Unknown
22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                     $0.00

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value        $69,958.66          Valuation method              Cost                 Current value         $69,958.66
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 3
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                 Entered 04/26/19 21:52:12               Page 4 of 75


Debtor       Atlas Stone Distribution, Inc.                                             Case number (if known)    19-31006-sgj
             Name

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                       $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Office Furniture                                                                                                            $15,000.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Office Equipment                                                                                                            $25,000.00
     NEC Telephone Systems
     Located in Dallas and Chicago                                                                                                $5,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                 $45,000.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                Entered 04/26/19 21:52:12              Page 5 of 75


Debtor       Atlas Stone Distribution, Inc.                                           Case number (if known)    19-31006-sgj
             Name

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                          Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers        debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. Vehicles:

      St. Louis Location:
      2012 Chevrolet Silverado (VIN xxxxxx8350)
      24 Ft. Utility Trailer

      Chicago Location:
      2013 Honda Accord (VIN xxxxx2142)

      Dallas Location:
      2015 Toyota Camry (VIN xxxxxx8148)
      2015 Toyota Corolla (VIN xxxxxx4995)
      2015 Toyota Rav 4 (VIN xxxxxx4189)

      Leased Vehicles:
      2016 Range Rover SC (Chase Bank) (VIN
      xxxxxx4869)
      2019 Freightliner 114 SD Flat Bed (Penske) (VIN
      xxxxxx2056)
      2019 Peterbilt 348 Truck (PACCAR) (VIN
      xxxxxx1710)
      2015 Kenworth T680 Truck (PACCAR) VIN
      xxxxxx5187)                                                       $160,988.31    KBB                                     $112,459.80
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     7 Forklifts
     Located in Dallas, Chicago, and St. Louis
     locations                                                           $95,898.98                                             $70,000.00
     Crane
     Located in Dallas                                                                                                         $100,000.00
     Racks and A-Frames
     Located in Dallas, Chicago and St. Louis                            $36,866.00                                             $36,000.00
     Misc. Other Warehouse Equipment
     Located in Dallas, Chicago and St. Louis                                                                                   $20,000.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                               $338,459.80




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 5
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                               Entered 04/26/19 21:52:12                    Page 6 of 75


Debtor       Atlas Stone Distribution, Inc.                                              Case number (if known)    19-31006-sgj
             Name

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1540 Champions Drive, Suite 200,
       Carrollton, TX
       Leased Warehouse and Office
       27,000 total square feet                      Lease                                                                                $0.00

55.2. 3121 Tollview Dr.
       Rolling Meadows, IL
       Leased Premises
       22,644 total square feet                      Lease                                                                                $0.00
55.3. 10602 Trenton Ave.
       St.Louis, MO
       Leased Premises
       21,123 total square feet                      Lease                                                                                $0.00
56. Total of Part 9.
                                                                                                                                          $0.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 6
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                               Entered 04/26/19 21:52:12                 Page 7 of 75


Debtor       Atlas Stone Distribution, Inc.                                              Case number (if known)   19-31006-sgj
             Name

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                       $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 7
          Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                                       Entered 04/26/19 21:52:12                          Page 8 of 75


Debtor           Atlas Stone Distribution, Inc.                                                                      Case number (if known)         19-31006-sgj
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $26,157.21
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $86,467.28

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $45,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                    $338,459.80
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.            $496,084.29           +     91b.                  $0.00


                                                                                                                                                                   $496,084.29
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                         page 8
          Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                Entered 04/26/19 21:52:12                       Page 9 of 75


 Fill in this information to identify the case:
 Debtor name          Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-31006-sgj                                                                                 Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Comerica Bank                                    subject to a lien                                 $3,087,239.00               $3,200,000.00

          Creditor's mailing address                       Crane
          1717 Main Street                                 Describe the lien
                                                           Agreement
                                                           Is the creditor an insider or related party?
          Dallas                     TX   75201                 No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                             $11,122,757.92


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                  Entered 04/26/19 21:52:12                        Page 10 of 75


Debtor       Atlas Stone Distribution, Inc.                                                  Case number (if known) 19-31006-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Paccar Leasing Company                              subject to a lien                                            $0.00                  $0.00

         Creditor's mailing address                          Lease of Tractor Trailer and Flat Bed
         777 106th Avenue                                    Trucks
                                                             Describe the lien
                                                             Lease of Peterbilt 348 Flat Bed Truck
         Bellevue                   WA 98004                 Is the creditor an insider or related party?
                                                                  No
         Creditor's email address, if known
                                                                  Yes

         Date debt was incurred       11/1/2011              Is anyone else liable on this claim?
                                                                 No
         Last 4 digits of account
         number                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
                                       2    0      1   5
         Do multiple creditors have an interest in           As of the petition filing date, the claim is:
         the same property?                                  Check all that apply.
             No                                                  Contingent
             Yes. Have you already specified the                 Unliquidated
                  relative priority?                             Disputed
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         Penske Truck Leasing Co., L.P.                      subject to a lien                                       Unknown                     $0.00

         Creditor's mailing address                          Flat Bed Truck Lease
         2210 S. 7th Street                                  Describe the lien
                                                             Contract/Lease / Agreement
                                                             Is the creditor an insider or related party?
         St. Louis                  MO     63104                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

         Flat Bed Truck Lease




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                  Entered 04/26/19 21:52:12                        Page 11 of 75


Debtor       Atlas Stone Distribution, Inc.                                                  Case number (if known) 19-31006-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         UMB Bank N.A.                                       subject to a lien                                 $8,035,518.92              $146,000.00

         Creditor's mailing address                          Assets of Debtor
         1010 Grand Blvd.                                    Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Kansas City                MO    64106                   No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
           Case 19-31006-sgj7 Doc 60 Filed 04/26/19                            Entered 04/26/19 21:52:12                    Page 12 of 75


 Fill in this information to identify the case:
 Debtor               Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-31006-sgj                                                                             Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:         List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
            No. Go to Part 2.
            Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1    Priority creditor's name and mailing address        As of the petition filing date, the            $104,609.48           $104,609.48
                                                                claim is: Check all that apply.
Dallas County
                                                                    Contingent
co Linebarger Goggan Blair & Sampson                                Unliquidated
2777 N. Stemmons Frwy, Suite 1000                                   Disputed

                                                                Basis for the claim:
Dallas                                TX      75207             Property Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
2016
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



     2.2    Priority creditor's name and mailing address        As of the petition filing date, the              $87,319.28           $87,319.28
                                                                claim is: Check all that apply.
Illinois Dept. of Revenue
                                                                    Contingent
Attn: Bankruptcy Unit                                               Unliquidated
PO Box 19035                                                        Disputed

                                                                Basis for the claim:
Springfield                           IL      62794-9035        Sales Tax Penalty
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12                   Page 13 of 75


Debtor       Atlas Stone Distribution, Inc.                                          Case number (if known)     19-31006-sgj

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim          Priority amount


  2.3     Priority creditor's name and mailing address      As of the petition filing date, the               $162,385.13      $162,385.13
                                                            claim is: Check all that apply.
Internal Revenue Service
                                                                Contingent
                                                                Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Ogden                              UT     84201             Income Taxes & 6721 penalty
Date or dates debt was incurred
                                                            Is the claim subject to offset?
2011, 2014, 2015
                                                                 No
Last 4 digits of account                                         Yes
number       8 4 8         9
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.4     Priority creditor's name and mailing address      As of the petition filing date, the               $101,305.00      $101,305.00
                                                            claim is: Check all that apply.
Internal Revenue Service
                                                                Contingent
                                                                Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Ogden                              UT     84201             Income Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?
2017
                                                                 No
Last 4 digits of account                                         Yes
number       8 4 8         9
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )
Income taxes for non-filed return; return to be revised for unrecorded liabilities




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 2
           Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12                    Page 14 of 75


Debtor         Atlas Stone Distribution, Inc.                                          Case number (if known)      19-31006-sgj

 Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                      $500.00
                                                                   Check all that apply.
7 Impex                                                                Contingent
269, Ram Nagar Extension                                               Unliquidated
                                                                       Disputed
Jhotwra Area Jaipur
Rajasthan India                                                    Basis for the claim:
                                                                   Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                      $500.00
                                                                   Check all that apply.
A & S Services Group LLC                                               Contingent
883 East Tolna Road                                                    Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
New Freedmon                             PA       17349            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                      $500.00
                                                                   Check all that apply.
Accent Graphics                                                        Contingent
523 E. Rock Island Road                                                Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Grand Prairie                            TX       75050            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                      $500.00
                                                                   Check all that apply.
Access America Transport                                               Contingent
PO Box 740048                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Atlanta                                  GA       30374            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 15 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Acess Group                                                         Contingent
PO Box 427                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Destrehan                              LA       70047           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Acme Stone                                                          Contingent
G-451, Road #12, Industrial Area                                    Unliquidated
                                                                    Disputed
Chembur Maharashtra
400071                                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Acme Transportation Company                                         Contingent
PO Box 388549                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bedford Park                           IL       60638           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Active Granite Commercial Inc.                                      Contingent
11051 Dennis Rd.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75229           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 16 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Admiral Graphics                                                    Contingent
547 West Golf Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Arlington Heights                      IL       60005           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Affton Trucking                                                     Contingent
2220 Otay Lakes Road                                                Unliquidated
                                                                    Disputed
Suite 502-619
                                                                Basis for the claim:
Chula Vista                            CA       91915           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Air Dynamics                                                        Contingent
3250 Story Road W.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Irving                                 TX       75038           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,200.00
                                                                Check all that apply.
Airhant Impex                                                       Contingent
48 West 48th Street, Suite 712                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New York                               NY       10036           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12                    Page 17 of 75


Debtor        Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

  3.13      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                 Check all that apply.
Alfa Graniti Brasil Ltda                                             Contingent
AV Civit, 2736 Pedrinhas - civit 1                                   Unliquidated
                                                                     Disputed
Serra-ES, Brazil 27-3282-0939
                                                                 Basis for the claim:
                                                                 Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.14      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                 Check all that apply.
Alianca                                                              Contingent
c/o JPMorgan Chase                                                   Unliquidated
                                                                     Disputed
4 Chase Metrotech Center
7th Floor                                                        Basis for the claim:
East Brooklyn                           NY       11245           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.15      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,799.96
                                                                 Check all that apply.
Alliance Stone Marmores Granitos Ltda                                Contingent
RUA:Angelo Basoni                                                    Unliquidated
                                                                     Disputed
S/N - Soturno - Cachoeiro de Itapemirim
PO Box 561 55                                                    Basis for the claim:
                                                                 Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.16      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                 Check all that apply.
Allied Painting                                                      Contingent
11N263 Brookside Drive                                               Unliquidated
                                                                     Disputed
Unit G
                                                                 Basis for the claim:
Elgin                                   IL       60123           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 18 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
American Express                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.18     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
American Freight Logistics Inc.                                    Contingent
17733 Rowland Street                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
City of Industry                       CA     91748            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.19     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $12,415.33
                                                               Check all that apply.
Andrade                                                            Contingent
RUA UM, Quadra UM                                                  Unliquidated
                                                                   Disputed
S/N CIVIT 1-29.168-020
Serra - ES, Brazil                                             Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.20     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $13,855.80
                                                               Check all that apply.
Anjalee Granite                                                    Contingent
Plot #32, APIIC BP SEZ                                             Unliquidated
                                                                   Disputed
Annangi Village
Maddipadu Mandal, Prakasam                                     Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 7
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 19 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $13,855.85
                                                                Check all that apply.
Anjalee Granites Pvt Ltd.                                           Contingent
Plot no 32, APIIC SEZ Road                                          Unliquidated
                                                                    Disputed
Annangi village, maddipadu mandal
Venkateswarapuram, Andhra Pradesh                               Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Antolini Luigi                                                      Contingent
Plot #32, APIIC BP SEZ                                              Unliquidated
                                                                    Disputed
Annangi Village
Maddipadu Mandal, Prakasam                                      Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $693.01
                                                                Check all that apply.
Apollo Logistics                                                    Contingent
5201 Blue Lagoon Drive                                              Unliquidated
                                                                    Disputed
8th Floor, Suite 881
                                                                Basis for the claim:
Miami                                  FL       33126           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $375.00
                                                                Check all that apply.
Arkay Glenrock Pvt Ltd.                                             Contingent
7/23 B, Nilakotti Road                                              Unliquidated
                                                                    Disputed
Near Sempatti Pachamalayankottai
624 707, Dindigul Dist. Tamil Nadu                              Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12                    Page 20 of 75


Debtor        Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

  3.25      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $865.00
                                                                 Check all that apply.
ATS Logistics                                                        Contingent
10558 Taconic Terrace                                                Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Cincinnati                              OH       45215           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.26      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $40,970.04
                                                                 Check all that apply.
BBK Westport                                                         Contingent
1401 S. Brentwood Blvd., Suite 900                                   Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
St. Louis                               MO       63144           Rent Arrearages

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes
Lease of St. Louis Location

  3.27      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $20,000.00
                                                                 Check all that apply.
BBVA Compass Credit Card                                             Contingent
PO Box 830139                                                        Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Birmingham                              AL       35283           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.28      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $325.00
                                                                 Check all that apply.
BNSF Railway                                                         Contingent
2500 Lou Menk Drive                                                  Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Fort Worth                              TX       76131           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 21 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $100.00
                                                               Check all that apply.
Bramagran                                                          Contingent
Rod. Fued Nemer km 07                                              Unliquidated
                                                                   Disputed
sn Aracui Castelo
ES Brazil 29360-000                                            Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.30     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $12,155.43
                                                               Check all that apply.
Brasigran                                                          Contingent
Rua 3B n 115 Civit II                                              Unliquidated
                                                                   Disputed
Serra ES Brazil 29168-069
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.31     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
Broadway Intermodal                                                Contingent
PO Box 847                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Manuta                                 OH     44255            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.32     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,554.00
                                                               Check all that apply.
Calvi Granitos Ltda                                                Contingent
Rua Vitorio Ravera                                                 Unliquidated
                                                                   Disputed
Vargem Cachoeiro DE
Itapemirim Brazil 239321                                       Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 22 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Canal Cartage Company                                               Contingent
PO Box 671502                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75267           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $72,008.72
                                                                Check all that apply.
Centrestone Granite                                                 Contingent
1 Saramia Crescent                                                  Unliquidated
                                                                    Disputed
Concord, Ontario L4K 356
Canada                                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $38,500.00
                                                                Check all that apply.
Chase Credit Card                                                   Contingent
1820 E. Jackson Rd.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carrollton                             TX       75006           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $27,605.24
                                                                Check all that apply.
Choan Changie Ceramic Co.                                           Contingent
Fengyi Development area                                             Unliquidated
                                                                    Disputed
Gengyang, Guxiang Chaozhou
Guandong China                                                  Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 23 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,950.00
                                                                Check all that apply.
Cincinnati Insurance                                                Contingent
9330 LBJ Freeway, Suite 810                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75243           Lawsuit & Agreed Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,380.00
                                                                Check all that apply.
CMA CGM (America) LLC                                               Contingent
5701 Lake Wright Drive                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Norfolk                                VA       23502           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $21,000.00
                                                                Check all that apply.
Colliers Industrial                                                 Contingent
4520 Main Street                                                    Unliquidated
                                                                    Disputed
Suite 1000
                                                                Basis for the claim:
Kansas City                            MO       64101           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $572,485.85
                                                                Check all that apply.
Colors of Brazil                                                    Contingent
3333 Lee Parkway, Suite 600                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75219           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 24 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $432,840.52
                                                                Check all that apply.
Colors of India                                                     Contingent
3333 Lee Parkway, Suite 600                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75219           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Command Transportation                                              Contingent
600 W. Chicago Avenue                                               Unliquidated
                                                                    Disputed
Suite 725
                                                                Basis for the claim:
Chicago                                IL       60654           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Concentra                                                           Contingent
PO Box 488                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lombard                                IL       60148           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $18,931.76
                                                                Check all that apply.
Costa Granitos                                                      Contingent
Rus Atalydes Moreira de Sousa                                       Unliquidated
                                                                    Disputed
502 CIVIT1 - Serra - Espirito Santo
Brazil                                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 25 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $35,102.12
                                                                Check all that apply.
Coyote Logistics                                                    Contingent
960 North Point Parkway, Suite 150                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Alpharetta                             GA       30005           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
CRL Trucking                                                        Contingent
4137 Banner Drive                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77013           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,022.00
                                                                Check all that apply.
CRP-2 Mid South Industrial LLC                                      Contingent
16253 Swingley Ridge Rd., Suite 150                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chesterfield                           MO       63017           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
CRST International                                                  Contingent
PO Box 71573                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60694           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 26 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,960.00
                                                                Check all that apply.
CT Corporation                                                      Contingent
3 University Plaza Drive                                            Unliquidated
                                                                    Disputed
Suite 506
                                                                Basis for the claim:
Hackensack                             NJ       07601           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,825.00
                                                                Check all that apply.
CT Lien Solutions                                                   Contingent
PO Box 301133                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $75.00
                                                                Check all that apply.
Danesi USA Collections                                              Contingent
7500 NW 25 Street                                                   Unliquidated
                                                                    Disputed
Suite 284
                                                                Basis for the claim:
Miami                                  FL       33122           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Dascher Transport of America, Inc.                                  Contingent
801 Hanover Drive, Suite 200                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Grapevine                              TX       76051           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 27 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Dean Motor Express                                                  Contingent
10500 McIntosh Rd.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pataskala                              OH       43062           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $77.90
                                                                Check all that apply.
Decolores Italia                                                    Contingent
3333 Lee Parkway                                                    Unliquidated
                                                                    Disputed
Suite 600
                                                                Basis for the claim:
Dallas                                 TX       75219           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Decolores Marmores                                                  Contingent
Rod. Governador Lacerda de Agular                                   Unliquidated
                                                                    Disputed
S/N Km 11, Coroheiro de Itapemirim
ES Brazil 55 28 3533 4997                                       Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,290.00
                                                                Check all that apply.
Del Sol Management                                                  Contingent
PO Box 565714                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75356           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 28 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $432.00
                                                                Check all that apply.
Direct Trucking                                                     Contingent
2040 N. Mannheim Rd.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Melrose Park                           IL       60160           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $209.00
                                                                Check all that apply.
Double VV Inc.                                                      Contingent
PO Box 171025                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Kansas City                            KS       66117           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,085.00
                                                                Check all that apply.
Echo Logistics                                                      Contingent
600 West Chicago Ave., Suite 725                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60654           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,761.82
                                                                Check all that apply.
Elegant Stone                                                       Contingent
1050 Nelson parkway                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Viroqua                                WI       54665           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 29 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,761.82
                                                                Check all that apply.
Elegant Surfaces LLC                                                Contingent
15 McGinnis St.                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
East Brunswick                         NJ       08816           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,291.78
                                                                Check all that apply.
Esse International                                                  Contingent
3372 S. El Rancho Road                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Salt Lake City                         UT       84109           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Euro CKP Sa                                                         Contingent
Atradius Collections Inc.                                           Unliquidated
                                                                    Disputed
3500 Lacey Rd., Suite 220
                                                                Basis for the claim:
Downers Grove                          IL       60515           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $32,419.20
                                                                Check all that apply.
Export Development Canada / Primestone                              Contingent
c/o Anthony J. Begon                                                Unliquidated
                                                                    Disputed
Bell Nunnally & Martin LLP
2323 Ross Aveue, Suite 1900                                     Basis for the claim:
Dallas                                 TX       75201           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 30 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.65     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $30,777.33
                                                                Check all that apply.
Exportacao Gramobel                                                 Contingent
Rod Atilio Vivacqua x br                                            Unliquidated
                                                                    Disputed
101 SN Centa Atilio Vivacqua
ES 2949000                                                      Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.66     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Farber Financing Solutions                                          Contingent
150 York Street, Suite 1600                                         Unliquidated
                                                                    Disputed
Toronto, Ontario
Canada M5H 3S5                                                  Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.67     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
FBF Granitos                                                        Contingent
70 Waterford Way, Suite 200                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Miami                                  FL       33126           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.68     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Fore Transport                                                      Contingent
250 E. 167th Street                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Harvey                                 IL       60426           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 19
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 31 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $32,780.29
                                                                Check all that apply.
Fortuna Granitos                                                    Contingent
12614 Torbay Drive                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Boca Raton                             FL       33428           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $200.00
                                                                Check all that apply.
Foshan Hero Stone                                                   Contingent
No. 38 QianCai Street                                               Unliquidated
                                                                    Disputed
GaoMing district Foshan
Guangdong 51850                                                 Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Foshan Yixin Stone                                                  Contingent
No. 97 Lugang Industrial                                            Unliquidated
                                                                    Disputed
Genghe Dadao Genghe Town
Gaoming District, Foshan City                                   Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Fredriksen Fire Equipment                                           Contingent
PO Box 714                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bedford Park                           IL       60499           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 32 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Freight Tech Cartage Inc.                                           Contingent
PO Box 100920                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Atlanta                                GA       30384           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Fusion Logistics                                                    Contingent
PO Box 1450                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Minneapolis                            MN       55485           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $58,332.88
                                                                Check all that apply.
Gaurav Pahuja                                                       Contingent
908 Berkshire Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Southlake                              TX       76092           Unpaid Salary

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Gig Beteiligungs Und                                                Contingent
Industriestr. 30                                                    Unliquidated
                                                                    Disputed
4800 Attnang-Puchheium
Austria                                                         Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 33 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.77     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
GMC SPA                                                             Contingent
Sede Legle: Via Del Cavatore                                        Unliquidated
                                                                    Disputed
10/A 54033
Carrara, Italy                                                  Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.78     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $37,735.49
                                                                Check all that apply.
GMI Stone                                                           Contingent
10574 King Williams Drive                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75220           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.79     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Golden Eagle Spotting Co.                                           Contingent
PO Box 931                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hannnibal                              MO       63401           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.80     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
GP Granitos                                                         Contingent
CNPJ: 08.004.349/0001-03                                            Unliquidated
                                                                    Disputed
Rua Projetada II - Monte Cristo
CEP 29312085 Cachoeiro                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 22
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 34 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.81     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $100.00
                                                               Check all that apply.
GR.I.Mar                                                           Contingent
Via Goffredo Mameli                                                Unliquidated
                                                                   Disputed
120, 61100 Pesaro
Italy                                                          Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.82     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $71,400.84
                                                               Check all that apply.
Gramazini                                                          Contingent
Corrego do P acote, s/n - Distrito                                 Unliquidated
                                                                   Disputed
de Vila Paulista
Barra de Sao Francisco - ES, 29800-000                         Basis for the claim:
                                                               Judgment

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.83     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $30,777.33
                                                               Check all that apply.
Gramobel                                                           Contingent
Rod. ES 489, s/n - Km 03                                           Unliquidated
                                                                   Disputed
CEP 29.490-000
Atilio Vivacqua ES Brasil                                      Basis for the claim:
                                                               Judgment

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.84     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $5,176.83
                                                               Check all that apply.
Granite Global Distribution                                        Contingent
527-A Atando Avenue                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Charlotte                              NC     28206            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 23
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 35 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.85     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
GraniteX S.P.A.                                                     Contingent
Via Luigi Carrara                                                   Unliquidated
                                                                    Disputed
14 Grezzana
Italy                                                           Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.86     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $14,632.51
                                                                Check all that apply.
Graniti Export                                                      Contingent
Rod. Nova Veneccia Colatina                                         Unliquidated
                                                                    Disputed
KM 126.5, Lote 2, Quadra 1
Polo Industrail, Sao Cristovao - CEP                            Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.87     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,512.89
                                                                Check all that apply.
GTS Cargo                                                           Contingent
1760 NW 94th Avenue                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Miami                                  FL       33172           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.88     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $16,036.00
                                                                Check all that apply.
Guangdong Dongyuan Kitchenware Ind. Co,                             Contingent
No. 3 Erhuan Road                                                   Unliquidated
                                                                    Disputed
Xingtan Town, Shunde, Foshan City
Guangdong China                                                 Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 24
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 36 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.89     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,886.00
                                                                Check all that apply.
Guidoni                                                             Contingent
Rod. Do Cafe km48 Zona Rural                                        Unliquidated
                                                                    Disputed
Sao Domingos do Norte
Brazil 29745                                                    Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.90     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $56,912.52
                                                                Check all that apply.
Gullo International                                                 Contingent
1100 Landmeir Rd.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Elk Grove Village                      IL       60007           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.91     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
GVS Exports                                                         Contingent
H. No#37/1/406-46A                                                  Unliquidated
                                                                    Disputed
Bhagya Nagar, 2nd Line
Ongole Prakasam Dist. AP                                        Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.92     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Hanjin Shipping Americas LLC                                        Contingent
3075 W. Ray Road                                                    Unliquidated
                                                                    Disputed
Suite 500
                                                                Basis for the claim:
Chandler                               AZ       85226           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 25
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 37 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.93     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $158.03
                                                                Check all that apply.
Hapag-Lloyd                                                         Contingent
3030 Warrenville Rd., Suite 500                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Isle                                   IL       60532           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.94     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Heera Granite                                                       Contingent
301 Westminster, 13 Cunningham Rd.                                  Unliquidated
                                                                    Disputed
Bangalore 560052 Factory
SY No 4 Vaderamanhanahalli                                      Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.95     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Hiltop Granite                                                      Contingent
12401 N. Stemmons Freeway                                           Unliquidated
                                                                    Disputed
Suite 140
                                                                Basis for the claim:
Farmers Branch                         TX       75234           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.96     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Himalaya Exports                                                    Contingent
P-61 Raj Aagan NRI Colony                                           Unliquidated
                                                                    Disputed
Pratap Nagar
Bangalose, TN                                                   Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 26
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 38 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.97     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Honda Financial Services                                            Contingent
PO Box 60001                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
City of Industry                       CA       91716           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.98     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $7,327.80
                                                                Check all that apply.
Honor World Wide Logistics, LLC                                     Contingent
5200 Hollister Street, Suite 101                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77040           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.99     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Huizhou                                                             Contingent
Yanwu Industrial District                                           Unliquidated
                                                                    Disputed
Jiaoyuan Rd. Shiwan Town
Xiamin, China                                                   Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.100    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $29,979.29
                                                                Check all that apply.
Industria De Marmores E. Granitos                                   Contingent
Pedra Do Frade Ltd.                                                 Unliquidated
                                                                    Disputed
Rod. Br 101,KM 393,S/N Perimetral
Rio Novo Do Sul-Espirito                                        Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 27
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 39 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Ingranstones LLC                                                    Contingent
1421 Hutton Drive                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carrollton                             TX       75006           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $53,688.17
                                                                Check all that apply.
Instyle Granite and Marble                                          Contingent
8255 Campwood                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77055           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $135,896.00
                                                                Check all that apply.
Interglobo                                                          Contingent
2 Colony Road                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Jersey City                            NJ       07305           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $54,374.93
                                                                Check all that apply.
International Stones                                                Contingent
Plot-E5, Spicot Ph 2 Road                                           Unliquidated
                                                                    Disputed
Sipcot, Phase II Industrial Complex
Spicot Ph 2, Housur                                             Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 28
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 40 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
JAS Forwarding (USA) Inc.                                           Contingent
4900 St. Joe Blvd.,                                                 Unliquidated
                                                                    Disputed
Building 100, Suite 400
College Park, A 30337                                           Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $467.00
                                                                Check all that apply.
Kangli Stone Co. Ltd.                                               Contingent
Xijin Industrial District                                           Unliquidated
                                                                    Disputed
Shuitou Town
Nanan, Fujian                                                   Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.107    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $22,117.00
                                                                Check all that apply.
KIVA Stone                                                          Contingent
10574 King Williams Drive                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75220           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.108    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Krishna Sai                                                         Contingent
Survey #325/1A2, 1B,2A & 2C                                         Unliquidated
                                                                    Disputed
P. Gidipadu, S.N. Padu Mandal
Prakasam - Dist, AP-523 225                                     Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 29
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 41 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.109    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,670.44
                                                                Check all that apply.
Land Rover Dallas                                                   Contingent
PO Box 78074                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Phoenix                                AZ       85062           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.110    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $867.50
                                                                Check all that apply.
Levin Ginsburg                                                      Contingent
180 North LaSalle Street                                            Unliquidated
                                                                    Disputed
Suite 3200
                                                                Basis for the claim:
Chicago                                IL       60601-2800      Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.111    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $620.31
                                                                Check all that apply.
Lift Truck Sales & Service, Inc.                                    Contingent
2720 Nicholson Ave.                                                 Unliquidated
                                                                    Disputed
Kansas City, M O 64120
                                                                Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.112    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Lonestar Lift                                                       Contingent
4213 Forest Lane                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Garland                                TX       75042           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 30
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 42 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.113    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $14,480.00
                                                               Check all that apply.
M.M. Rocks Pvt Ltd.                                                Contingent
172UU, Ida, Bollaram                                               Unliquidated
                                                                   Disputed
Jinnaram Mandal Medhak Dist.
A.P., India502325                                              Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.114    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,969.22
                                                               Check all that apply.
M/S Shree SAI Exports                                              Contingent
No. 10, Tharachand Nagar Annex, Om Flats                           Unliquidated
                                                                   Disputed
Door No. S-1, Virugambakkam Chennai
600 092, Tamil Nadu                                            Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.115    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $5,565.28
                                                               Check all that apply.
Madhav Marbles & granites Ltd.                                     Contingent
4/36 Bharathi St.                                                  Unliquidated
                                                                   Disputed
SwarnapuriSalem, India 636004
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.116    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $5,488.63
                                                               Check all that apply.
MAHI Granites                                                      Contingent
Plot #550 D/1 Road No.-92                                          Unliquidated
                                                                   Disputed
Jubilee Hills, Hyderabad 500 003
Andhra Pradesh                                                 Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 31
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 43 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.117    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
Mameri Rochas Ltda                                                 Contingent
Rod BR 101 KM 394                                                  Unliquidated
                                                                   Disputed
snRio Novo do Sul
ES Brazil 292900-00                                            Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.118    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,000.00
                                                               Check all that apply.
Marmi Bruno Zanet SRL                                              Contingent
Via Paganella, 79                                                  Unliquidated
                                                                   Disputed
37020 Volargne di Dolce
Verona                                                         Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.119    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,518.96
                                                               Check all that apply.
Marmi S. Rocco S.r.l.                                              Contingent
Via del Marmo 285/e                                                Unliquidated
                                                                   Disputed
37020 Volargne di bolce
Verona                                                         Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.120    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
Marmoles Tarragona SA                                              Contingent
Ctra N232                                                          Unliquidated
                                                                   Disputed
Vinaros Morella
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 32
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 44 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.121    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,280.55
                                                                Check all that apply.
Marudhar                                                            Contingent
SY No 277/1 & 277/2 Reddiyur                                        Unliquidated
                                                                    Disputed
Pottanen-Virudhasampally Rd.
Pottanen Village, Meuur Dam-636 453                             Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.122    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Matson Logistics                                                    Contingent
1411 Sand Island Parkway                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Honolulu                               HI       96819           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.123    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $15,500.00
                                                                Check all that apply.
Meditarranean Shipping Company                                      Contingent
700 Watermark Blvd.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mount Pleasant                         SC       29464           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.124    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Metro Interstate                                                    Contingent
2955 Soffel Ave.                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Melrose Park                           IL       60160           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 33
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 45 of 75


Debtor        Atlas Stone Distribution, Inc.                                       Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.125     Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                   $1,000.00
                                                               Check all that apply.
Metro S.P.A. Marmi E. Graniti                                      Contingent
1654 Hickory Wood Court                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lawrenceville                           GA     30043           Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.126     Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                   $1,200.00
                                                               Check all that apply.
MHC Truck Leasing                                                  Contingent
1250 W. 151st                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Olathe                                  KS     66061           Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.127     Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                   $2,526.88
                                                               Check all that apply.
Midwest Systems                                                    Contingent
5911 Hall Street                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
St. Louis                               MO     63147           Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.128     Nonpriority creditor's name and mailing address    As of the petition filing date, the claim is:                   $5,884.59
                                                               Check all that apply.
Minete Pedras Ornamentais Ltda                                     Contingent
Av.Prefeito Nicolau Falchetto                                      Unliquidated
                                                                   Disputed
n3730 CEP 29375000
Venda Nova do Imigrante                                        Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 34
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 46 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.129    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $33,843.57
                                                               Check all that apply.
Mirasol Soapstone LLC                                              Contingent
Attn: Patrizio Domenis                                             Unliquidated
                                                                   Disputed
3341 Daybreaker Drive
                                                               Basis for the claim:
Park City                              UT     84098            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.130    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $14,480.00
                                                               Check all that apply.
MM Rocks                                                           Contingent
Telangana, Bollaram Industrial Area                                Unliquidated
                                                                   Disputed
Hyderabad, Telangana 502325
India                                                          Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.131    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,000.00
                                                               Check all that apply.
Modi Granties                                                      Contingent
No. 38, N.R. Road                                                  Unliquidated
                                                                   Disputed
Bangalore 560002
Karnataka, India                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.132    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,591.25
                                                               Check all that apply.
Monte Negro Marmores E. Granitos Ltd                               Contingent
Rod Br 259 SN KM01 Centro                                          Unliquidated
                                                                   Disputed
Joao Neiva
ES Brazil                                                      Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 35
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12                    Page 47 of 75


Debtor        Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

  3.133     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                 Check all that apply.
MSG Stones                                                           Contingent
Rua Ercy Dias Santana                                                Unliquidated
                                                                     Disputed
N S/n-S Joaquim-Cep
29314-872 Cachoeiro de Itapemirim                                Basis for the claim:
                                                                 Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.134     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $34,239.12
                                                                 Check all that apply.
MSI INternational                                                    Contingent
2095 N. Batavia Street                                               Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Orange                                  CA       92865           Judgment

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.135     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $48,300.00
                                                                 Check all that apply.
Multisurface LLC                                                     Contingent
2005 McDaniel                                                        Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Carrollton                              TX       75006           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


  3.136     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,249.93
                                                                 Check all that apply.
Murphy                                                               Contingent
1233 N. Price Road                                                   Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
St. Louis                               MO       63132           Business Debt

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                      page 36
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 48 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.137    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,704.53
                                                                Check all that apply.
Nassar Stone Investment                                             Contingent
PO Box 620                                                          Unliquidated
                                                                    Disputed
Palestine, Bethlehem
                                                                Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.138    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Natural Stones S.R.L.                                               Contingent
Viale Dell Industria, 2 37010                                       Unliquidated
                                                                    Disputed
Cavaion V.se Verona
Italy                                                           Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.139    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,525.00
                                                                Check all that apply.
NPS Express                                                         Contingent
200 Wilson Court                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bensenville                            IL       60106           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.140    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,515.63
                                                                Check all that apply.
NRAI                                                                Contingent
PO Box 4349                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       60197           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 37
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 49 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.141    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $3,000.00
                                                               Check all that apply.
Ohio Bureau of Workers Compensation                                Contingent
PO Box 89492                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Cleveland                              OH     44101            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.142    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,038.14
                                                               Check all that apply.
Ohio Intermodal Services                                           Contingent
2161 Williams Road                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Obetz                                  OH     43207            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.143    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $500.00
                                                               Check all that apply.
Overhead Door of St. Louis                                         Contingent
1120 Clay North                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Kansas City                            MO     64116            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.144    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,174.59
                                                               Check all that apply.
Oza Rochas Do Brazil                                               Contingent
Rod Fued Nemer, S/N, OKM 17.5                                      Unliquidated
                                                                   Disputed
Sapecado, Conduru
Cachoeiro de Itapemirim-ES                                     Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 38
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 50 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.145    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $501.63
                                                                Check all that apply.
P.R.P. Exports                                                      Contingent
Therkutheru Village                                                 Unliquidated
                                                                    Disputed
Melur Taluk Madurai Dist.
Tamilnadu, India                                                Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.146    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Pacific Granites Inc.                                               Contingent
5 South Wabash, Suite 511                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60603           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.147    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $530.00
                                                                Check all that apply.
Packard Logistics                                                   Contingent
PO Box 340                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Channahon                              IL       60410           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.148    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,458.61
                                                                Check all that apply.
Paradigm Granite Private Limited                                    Contingent
Survey No. 293/2/3 & 295/2A/2B/2D/2E/2F                             Unliquidated
                                                                    Disputed
Nallaganakothapalli, Hosur Taluk
Near Shoolagiro Krishnagiri 117                                 Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 39
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 51 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.149    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $150.00
                                                               Check all that apply.
Pazigram                                                           Contingent
Rua Targino Athaide                                                Unliquidated
                                                                   Disputed
B.coronel BorgestCach.
De Itapermirim ES Brasil                                       Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.150    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $30,000.00
                                                               Check all that apply.
Pedra Do Frade                                                     Contingent
Rod BR 101 Km 396                                                  Unliquidated
                                                                   Disputed
s/n - Permetral
Rio Novo do Sul-ES-Brazil                                      Basis for the claim:
                                                               Judgment

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.151    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $25,743.03
                                                               Check all that apply.
PKD Logistics                                                      Contingent
5604 Wendy Bagwell Parkway                                         Unliquidated
                                                                   Disputed
Suite 223
                                                               Basis for the claim:
Hirma                                  GA     30141            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.152    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $28,362.25
                                                               Check all that apply.
Polycor Slabs Inc.                                                 Contingent
76 rue Saint Paul, Suite 100                                       Unliquidated
                                                                   Disputed
Quebec City Quebec G1K 349
Canada                                                         Basis for the claim:
                                                               Judgment

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 40
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 52 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.153    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,000.00
                                                                Check all that apply.
Powerbuilt Material                                                 Contingent
1880 County Rd. 9                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bellefontaine                          OH       43311           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.154    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Primestone International Inc.                                       Contingent
45 Sheppard Avenue, Suite 412                                       Unliquidated
                                                                    Disputed
Toronto, ON M2N 5W9
Canada                                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.155    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $105,000.00
                                                                Check all that apply.
Proserv Crane Group                                                 Contingent
PO Box 670965                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77267           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.156    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $8,000.00
                                                                Check all that apply.
Quintairos Prieto Wood & Boyer                                      Contingent
9200 South Dadeline Blvd.                                           Unliquidated
                                                                    Disputed
Suite 100
                                                                Basis for the claim:
Miami                                  FL       33156           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 41
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 53 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.157    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:               $1,538,905.23
                                                                Check all that apply.
Rajendra Pahuja                                                     Contingent
908 Berkshire Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Southlake                              TX       76092           Shareholder Loan

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.158    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $31,058.96
                                                                Check all that apply.
Red Graniti SPA                                                     Contingent
54100 Massa (MS) Italy Bia                                          Unliquidated
                                                                    Disputed
Dorsal 12 Italy
                                                                Basis for the claim:
                                                                Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.159    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $20,000.00
                                                                Check all that apply.
Reed Carter                                                         Contingent
8390 LBJ Freeway                                                    Unliquidated
                                                                    Disputed
Suite 570
                                                                Basis for the claim:
Dallas                                 TX       75243           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.160    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $974.09
                                                                Check all that apply.
Reliable Transportation Specialists Inc.                            Contingent
139 Venturi Drive                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chesterton                             IN       46304           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 42
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 54 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.161    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $432,931.64
                                                                Check all that apply.
Ritu Pahuja                                                         Contingent
908 Berkshire Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Southlake                              TX       76092           Shareholder Loan

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.162    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $216,295.79
                                                                Check all that apply.
RNS Properties, LLC                                                 Contingent
908 Berkshire Rd.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Southlake                              TX       76092           Rent Arrearages

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.163    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,500.00
                                                                Check all that apply.
Russell Industries DFW                                              Contingent
4008 Clay Avenue, Suite 204                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Haltom City                            TX       76117           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.164    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $38,500.00
                                                                Check all that apply.
SAI Stones                                                          Contingent
10923 Indian Trail, Suite 108                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75229           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 43
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 55 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.165    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $92,631.77
                                                                Check all that apply.
Santo Antonio                                                       Contingent
Rod. DO Contorno KM 2.5                                             Unliquidated
                                                                    Disputed
Fazenda Monte, Libano Mail Box 456
Cachoerio DO Itapemirim 29300                                   Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.166    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $12,403.24
                                                                Check all that apply.
Sati Granite                                                        Contingent
Sy NO 566/567 & 39/2                                                Unliquidated
                                                                    Disputed
Kamandoddi & Subburgiri (Village)
Pathakotta Rd, Hosur - 635 117                                  Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.167    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,078.63
                                                                Check all that apply.
Saudi Marble & Granite Factory Co.                                  Contingent
844 Valley Road                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Wayne                                  NJ       07470           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.168    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $9,215.32
                                                                Check all that apply.
Sava Stone S.r.I Marmi E Graniti                                    Contingent
Sede Amm:37015 Domegliara                                           Unliquidated
                                                                    Disputed
ialy Bia Casetta 7 34A
                                                                Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 44
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 56 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.169    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $214,647.51
                                                                Check all that apply.
Savino Del Bene USA Inc.                                            Contingent
1905 S. Mount Prospect Rd.                                          Unliquidated
                                                                    Disputed
Unit D
                                                                Basis for the claim:
Des Plaines                            IL       60018           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.170    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,580.00
                                                                Check all that apply.
Schmuhl Brothers Inc.                                               Contingent
1134 S. 12th Street                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Kansas City                            KS       66105           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.171    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $282.45
                                                                Check all that apply.
Schneider National Inc.                                             Contingent
14435 N. Seventh St., Suite 201                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Phoenix                                AZ       85022           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.172    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $22,316.45
                                                                Check all that apply.
Selva Stone Export Limited                                          Contingent
399/1-5, Sanlinayanapalli Village                                   Unliquidated
                                                                    Disputed
Emakkainatham Post
Bargue-635104, Krishnagiri, DR                                  Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 45
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 57 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.173    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $6,501.66
                                                               Check all that apply.
Senthamarai Marbles & Granite                                      Contingent
Plot No. 73 E-2 E-74 E-7 & 74 (PT)                                 Unliquidated
                                                                   Disputed
Phase II Sipcot Industrial Complex
Hosur 635109 Tamilnadu                                         Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.174    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,834.11
                                                               Check all that apply.
Shi - Hwa Stones Co. Ltd.                                          Contingent
2816 Tice Creek Drive                                              Unliquidated
                                                                   Disputed
Suite 7
                                                               Basis for the claim:
Walnut Creek                           CA     94595            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.175    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $292.26
                                                               Check all that apply.
Signs By Tomorrow                                                  Contingent
10049 W. 87th Street                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Overland                               KS     66212            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.176    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $3,570.80
                                                               Check all that apply.
Siva Stones                                                        Contingent
Plot No 3&4 Apiic BP Sez Annani Village                            Unliquidated
                                                                   Disputed
Maddipadu Mandal Prakasam
Dist Ap India                                                  Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 46
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 58 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.177    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,476.00
                                                                Check all that apply.
SlabHaulr                                                           Contingent
3601 S. Congress Ave., Suite H100                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78704           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.178    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $673.19
                                                                Check all that apply.
Sonlight                                                            Contingent
PO Box 163312                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Fort Worth                             TX       76161           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.179    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $800.00
                                                                Check all that apply.
Stone Business Software                                             Contingent
445 E. Ohio St., Suite 350                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60611           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.180    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $48,560.00
                                                                Check all that apply.
Stone Gallery of Dallas                                             Contingent
1220 Champion Circle, Suite 116                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carrollton                             TX       75006           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 47
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 59 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.181    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,256.32
                                                                Check all that apply.
Stone Mix                                                           Contingent
Rod. Engenhero Fabiano Vivacqua                                     Unliquidated
                                                                    Disputed
SN - JM 1.8 - Central Praque
Cachoerio De Itapemirim                                         Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.182    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Stonecrafters                                                       Contingent
430 W. Wegner Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lakemoor                               IL       60050           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.183    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $100.00
                                                                Check all that apply.
Stoneland Inc.                                                      Contingent
11831 Vose Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
North Hollywood                        CA       91605           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.184    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $833,398.82
                                                                Check all that apply.
Terrastone LLC                                                      Contingent
1540 Champion Drive, Suite 200                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carrollton                             TX       75006           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 48
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 60 of 75


Debtor        Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.185    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $40,008.00
                                                                Check all that apply.
Terrastone Midwest LLC                                              Contingent
2121 West White Oaks, Suite C                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Springfield                            IL       62704           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.186    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $110,758.74
                                                                Check all that apply.
Thor Granitos                                                       Contingent
Rua Murilo Portugal                                                 Unliquidated
                                                                    Disputed
112 4 Andars Francisco Niter
Rio De Janerio BR 24360-410                                     Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.187    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,150.00
                                                                Check all that apply.
TMC Transportation                                                  Contingent
4335 Paysphere Circle                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60674           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.188    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Toledo Granitos                                                     Contingent
Rod B.S. Fco x Mantena                                              Unliquidated
                                                                    Disputed
KM 4,5 Barra de Sao Francisco
ES Brasil 29800-000                                             Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 49
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 61 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.189    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,355.00
                                                                Check all that apply.
Top Ocean Consolidation Service Inc.                                Contingent
2727 Workman Mill Rd.                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
City of Industry                       CA       90601           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.190    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,064.73
                                                                Check all that apply.
Toyota Financial Services                                           Contingent
PO Box 15012                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chandler                               AZ       85244           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.191    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
Tracomal                                                            Contingent
396, Av. Brg. Eduardo Gomes, 208                                    Unliquidated
                                                                    Disputed
Sao Geraldo, Serra
ES Brazil                                                       Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.192    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $51,935.30
                                                                Check all that apply.
Travellers                                                          Contingent
Wortham Insurance & Risk                                            Unliquidated
                                                                    Disputed
1600 West 7th St., Suite 300
                                                                Basis for the claim:
Fort Worth                             TX       76102           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 50
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 62 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.193    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $200,000.00
                                                                Check all that apply.
UMB Corporate Card                                                  Contingent
PO Box 419734                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Kansas City                            MO       64141           Credit Card

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.194    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $859.26
                                                                Check all that apply.
Union Machinery                                                     Contingent
PO Box 498                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Union                                  MO       63084           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.195    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,811.93
                                                                Check all that apply.
Van Doorn Roofing Inc.                                              Contingent
2082 Estes Avenue                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Elk Grove Village                      IL       60007           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.196    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $500.00
                                                                Check all that apply.
VIB Commercial                                                      Contingent
Rua Jose Alexandre Buaiz                                            Unliquidated
                                                                    Disputed
160-Sala 1005 Enseada Do Sua-Vitoria
ES Brazil                                                       Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 51
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 63 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.197    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,591.27
                                                                Check all that apply.
Vickers Industrial Co., Ltd.                                        Contingent
10F., No. 7, Sec. 1 Dunhua South Road                               Unliquidated
                                                                    Disputed
Songshan District
Taipei City, 105 Taiwan                                         Basis for the claim:
                                                                Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.198    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,000.00
                                                                Check all that apply.
Victoria Stone Ind E Com                                            Contingent
R. Atalydes Moreira Souza 00000                                     Unliquidated
                                                                    Disputed
S/N Civit I Serra 29680-55
Brazil                                                          Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.199    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $26,512.00
                                                                Check all that apply.
Weha                                                                Contingent
7606 Whitehall Executive Center Drive                               Unliquidated
                                                                    Disputed
Suite 400
                                                                Basis for the claim:
Charlotte                              NC       28273           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.200    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,303.12
                                                                Check all that apply.
West Quartz                                                         Contingent
3520 W. Miller Rod, Suite 130                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Garland                                TX       75041           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 52
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                         Entered 04/26/19 21:52:12                    Page 64 of 75


Debtor       Atlas Stone Distribution, Inc.                                         Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.201    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $11,113.30
                                                                Check all that apply.
Wex Bank                                                            Contingent
PO Box 6293                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       60197           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Fuel account

  3.202    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,834.00
                                                                Check all that apply.
Woodbridge Stone Exports Pvt Ltd.                                   Contingent
8141 Lawndale Avenue                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Skokie                                 IL       60076           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.203    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $11,113.30
                                                                Check all that apply.
Wright Express Fleet Services                                       Contingent
PO Box 6293                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       60197           Carol Stream, IL 60197

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.204    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $12,466.21
                                                                Check all that apply.
Xiamen Further Star Imp / GS Industry                               Contingent
Room 1502 No. 201                                                   Unliquidated
                                                                    Disputed
Hongye Building Hubin Road
Xiamen China                                                    Basis for the claim:
                                                                Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 53
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                    Page 65 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)      19-31006-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.205    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,624.38
                                                               Check all that apply.
Xiamen Further Stone                                               Contingent
Room 30B-2 No. 301 Jiahe Road                                      Unliquidated
                                                                   Disputed
Ziamen Fujian China
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.206    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,090.43
                                                               Check all that apply.
Yellow Stone                                                       Contingent
Rod. Fued Nemer Km07                                               Unliquidated
                                                                   Disputed
Aracui Castelo
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.207    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $712.99
                                                               Check all that apply.
YRC Freight                                                        Contingent
50 Miry Brook Rd.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Danbury                                CT     06810            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 54
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                              Entered 04/26/19 21:52:12                     Page 66 of 75


Debtor        Atlas Stone Distribution, Inc.                                               Case number (if known)   19-31006-sgj

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Anthony Begon                                                         Line     3.152
         2323 Ross Avenue                                                             Not listed. Explain:
         Suite 1900


         Dallas                        TX      75201


4.2      Christopher J. Jameson Jr.                                            Line     3.165
         5429 LBJ Freeway, Suite 700                                                  Not listed. Explain:




         Dallas                        TX      75240


4.3      Christopher J. Jameson Jr.                                            Line     3.150
         5429 LBJ Freeway, Suite 700                                                  Not listed. Explain:




         Dallas                        TX      75240


4.4      Christopher J. Jameson Jr.                                            Line      3.83
         5429 LBJ Freeway, Suite 700                                                  Not listed. Explain:




         Dallas                        TX      75240


4.5      Christopher J. Jameson Jr.                                            Line      3.82
         5429 LBJ Freeway, Suite 700                                                  Not listed. Explain:




         Dallas                        TX      75240


4.6      Francesco Di Pietro                                                   Line     3.103
         Moses & Singer LLP                                                           Not listed. Explain:
         405 Lexington Avenue


         New York                      NY      10174




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 55
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                     Entered 04/26/19 21:52:12                   Page 67 of 75


Debtor       Atlas Stone Distribution, Inc.                                       Case number (if known)   19-31006-sgj

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                      related creditor (if any) listed?             account number,
                                                                                                                    if any

4.7      Jason L. Sanders                                             Line     3.200
         Sanders Collins PLLC                                                Not listed. Explain:
         325 N. St. Paul Street
         Suite 3100
         Dallas                      TX    75201


4.8      Jeffrey R. Sandberg                                          Line     3.172
         8350 N. Central Expressway                                          Not listed. Explain:
         Suite 1111


         Dallas                      TX    75206


4.9      John P. Lewis, Jr.                                           Line     3.200
         1412 Main Street, No. 210                                           Not listed. Explain:




         Dallas                      TX    75202


4.10     Kovach Law Firm P.L.L.C.                                     Line      3.45
         170 Westcott Street                                                 Not listed. Explain:




         Houston                     TX    77007


4.11     Law Offices of James S. Johnson                              Line     3.186
         2340 E. Trinity Mills Rd.                                           Not listed. Explain:
         Suite 300


         Carrollton                  TX    75006


4.12     Mark A. Bukaty                                               Line      3.23
         13155 Noel Road                                                     Not listed. Explain:
         Suite 900


         Dallas                      TX    75240


4.13     Mehta Legal                                                  Line     3.134
         3400 Airport Avenue                                                 Not listed. Explain:
         Suite 20


         Santa Monica                CA    90405




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 56
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                    Entered 04/26/19 21:52:12                   Page 68 of 75


Debtor       Atlas Stone Distribution, Inc.                                      Case number (if known)   19-31006-sgj

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                     related creditor (if any) listed?             account number,
                                                                                                                   if any

4.14     Philip D. Collins & Associates, P.C.                        Line      3.37
         Attn: Craig Luffy                                                  Not listed. Explain:
         9330 LBJ Freeway, Suite 810


         Dallas                     TX    75243


4.15     Teller Levit & Silvertrust PC                               Line     3.104
         19 South LaSalle Street                                            Not listed. Explain:
         Suite 701


         Chicago                    IL    60603




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 57
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                    Entered 04/26/19 21:52:12                    Page 69 of 75


Debtor      Atlas Stone Distribution, Inc.                                    Case number (if known)      19-31006-sgj

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $455,618.89

5b. Total claims from Part 2                                                              5b.   +          $6,637,616.12


5c. Total of Parts 1 and 2                                                                5c.              $7,093,235.01
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 58
       Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                 Entered 04/26/19 21:52:12                     Page 70 of 75


 Fill in this information to identify the case:
 Debtor name         Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31006-sgj                             Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Lease of St. Louis Location                     BBK Westport
          or lease is for and the       Contract to be REJECTED                         1401 S. Brentwood Blvd., Suite 900
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       St. Louis                           MO            63144
          government contract

2.2       State what the contract       Lease of 2016 Range Rover                       Chase Bank Auto Finance
          or lease is for and the       Contract to be REJECTED                         PO Box 901076
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Fort Worth                          TX            76101-2076
          number of any
          government contract

2.3       State what the contract       Lease of Peterbilt 348 Flat Bed Truck           Paccar Leasing Company
          or lease is for and the       Contract to be ASSUMED                          10620 N. Stemmons Freeway
          nature of the debtor's
          interest

          State the term remaining      67 months
          List the contract
          number of any
                                                                                       Dallas                              TX            75220
          government contract

2.4       State what the contract       Freightliner Flat Bed Truck Lease               Penske Truck Leasing Co., L.P.
          or lease is for and the       Contract to be ASSUMED                          2210 S. 7th Street
          nature of the debtor's
          interest

          State the term remaining      69 months
          List the contract
                                                                                       St. Louis                           MO            63104
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                        Entered 04/26/19 21:52:12                 Page 71 of 75


Debtor       Atlas Stone Distribution, Inc.                                       Case number (if known)   19-31006-sgj



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.5       State what the contract      Lease of Dallas Location                 RNS Properties LLC
          or lease is for and the      Contract to be ASSUMED                   908 Berkshire Rd.
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                Southlake                       TX        76096
          number of any
          government contract

2.6       State what the contract      Lease of Chicago Location                RNS Properties, LLC
          or lease is for and the      Contract to be ASSUMED                   908 Berkshire Rd.
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                Southlake                       TX        76096
          number of any
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
        Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                 Entered 04/26/19 21:52:12                     Page 72 of 75


 Fill in this information to identify the case:
 Debtor name         Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31006-sgj                                                                                   Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Gaurav Pahuja                   908 Berkshire Road                                     Polycor Slabs Inc.                    D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Southlake                      TX      76092
                                       City                           State   ZIP Code


2.2    Gaurav Pahuja                   908 Berkshire Road                                     Fortuna Granitos                      D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Southlake                      TX      76092
                                       City                           State   ZIP Code


2.3    Gaurav Pahuja                   908 Berkshire Road                                     Comerica Bank                         D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Southlake                      TX      76092
                                       City                           State   ZIP Code


2.4    Rajendra P. Pahuja              908 Berkshire Road                                     UMB Bank N.A.                         D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Southlake                      TX      76092
                                       City                           State   ZIP Code


2.5    RNS Properties, LLC             908 Berkshire Rd.                                      Comerica Bank                         D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Southlake                      TX      76092
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
         Case 19-31006-sgj7 Doc 60 Filed 04/26/19                          Entered 04/26/19 21:52:12               Page 73 of 75


Debtor       Atlas Stone Distribution, Inc.                                        Case number (if known)   19-31006-sgj



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.6   Terrastone, LLC               1540 Champion Drive                               Comerica Bank                       D
                                    Number      Street                                                                    E/F
                                    Suite 200                                                                             G

                                    Carrollton                  TX      75006
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
       Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                                              Entered 04/26/19 21:52:12                                         Page 74 of 75


 Fill in this information to identify the case:


 Debtor Name Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF TEXAS

 Case number (if known): 19-31006-sgj                                                                                                                                               Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                   $496,084.29
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                     $496,084.29
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                 $11,122,757.92
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                     $455,618.89
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $6,637,616.12
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................$18,215,992.93




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
      Case 19-31006-sgj7 Doc 60 Filed 04/26/19                                  Entered 04/26/19 21:52:12                    Page 75 of 75


 Fill in this information to identify the case and this filing:
 Debtor Name         Atlas Stone Distribution, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31006-sgj
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 04/26/2019                       X /s/ Gaurav Pahuja
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Gaurav Pahuja
                                                             Printed name
                                                             Chief Operating Officer
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
